Proceeding pursuant to article 78 of the CPLR to review and annul a determination of the State Liquor Authority which can-celled petitioner’s restaurant liquor license on the ground that petitioner had refused to permit an inspection of the licensed premises by representatives of the Authority, in violation of subdivision 15 of section 106 of the Alcoholic Beverage Control Law. By order of the Supreme Court, Kings County, entered March 11, 1966, the proceeding was transferred to this court for disposition. Determination modified by striking out the provision canceling petitioner’s license, by annulling such cancellation and by substituting therefor a provision suspending petitioner’s license for 10 days, commencing May 16, 1966. As so modified, determination confirmed, without costs. In our opinion, the penalty of cancellation was so disproportionate to the technical violation disclosed by the record as to be shocking to one’s sense of fairness (cf. Matter of Stole v. Board of Regents, 4 A D 2d 361, 364; Matter of El Caribe Rest. v. New York State Liq. Auth., 19 A D 2d 786).
Beldock, P. J., Ughetta, Brennan, Hopkins and Benjamin, JJ., concur.